         Case 1:17-cv-02459-GLR Document 307 Filed 05/05/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MARYLAND


 BROCK STONE, et al.,

                        Plaintiffs,                        Case 1:17-cv-02459-GLR

 v.                                                        Hon. George L. Russell, III

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                        Defendants.


      DEFENDANTS’ NOTICE OF PARTIAL WITHDRAWAL OF OBJECTIONS TO
                MAGISTRATE JUDGE’S OPINION AND ORDER

       Defendants, by and through undersigned counsel, hereby partially withdraw their

objections to the Magistrate Judge’s Opinion and Order, ECF Nos. 299, 300, specifically the

objections to the Magistrate Judge’s factual findings as discussed in Part II of Defendants’

Objections. ECF No. 302 at 26–29. Defendants similarly withdraw their argument regarding the

factual findings in their Motion to Stay. ECF No. 301 at 15.

       Although Defendants maintain that the Magistrate Judge’s findings of fact are in error—

and intend to challenge those findings at other stages of these proceedings—counsel have

discovered that in the Motion to Stay and Objections, they mistakenly relied on documents

previously submitted to the Court at ECF No. 190-2 and previously discussed in briefing on

Defendants’ prior objections to the Magistrate Judge’s opinion and order. See ECF Nos. 216, 221.

In arguing that additional developments in this case warranted revisiting the Magistrate Judge’s

August 2018 findings of fact, Defendants relied upon their disclosure in spring 2019 of “the official

recommendations from the Military Services and the Surgeons General to then-Secretary Mattis

related to the delay of the Carter accessions policy in June 2017.” ECF No. 302 at 7 (citing ECF
        Case 1:17-cv-02459-GLR Document 307 Filed 05/05/20 Page 2 of 3



No. 381-2). Although this information was generally withheld as privileged before that time,

counsel did not recall that a copy of the memoranda reflecting the Services’ recommendations had

previously been disclosed and filed at ECF No. 190-2, or that the parties had submitted briefing

regarding the same. Counsel regrets the error.

       Defendants maintain their other objections to the Magistrate Judge’s Opinion and Order,

and request that the Opinion and Order be set aside and vacated in full as contrary to law.

Defendants similarly maintain that a stay of the Opinion and Order should be issued pending this

Court’s review of Defendants’ remaining objections.

Date: May 5, 2020                                    Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                     Civil Division

                                                     DAVID M. MORRELL
                                                     Deputy Assistant Attorney General

                                                     ALEXANDER K. HAAS
                                                     Branch Director

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Director

                                                     /s/ Courtney D. Enlow
                                                     COURTNEY D. ENLOW
                                                     ANDREW E. CARMICHAEL
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     Telephone: (202) 616-8467
                                                     Email: courtney.d.enlow@usdoj.gov

                                                     Counsel for Defendants




                                                 2
         Case 1:17-cv-02459-GLR Document 307 Filed 05/05/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 5, 2020, I served the foregoing using the Court’s CM/ECF

system, causing a notice of filing to be served upon all counsel of record.



Dated: May 5, 2020                                   /s/ Courtney D. Enlow
                                                     COURTNEY D. ENLOW
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     Telephone: (202) 616-8467
                                                     Email: courtney.d.enlow@usdoj.gov

                                                     Counsel for Defendants




                                                 3
